In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00045-CR



                                RICHARD DARBY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                            On Appeal from the 102nd District Court
                                     Bowie County, Texas
                                Trial Court No. 14-F-0180-102




                         Before Morriss, C.J., Moseley and Carter,* JJ.
                           Memorandum Opinion by Justice Carter


________________________

*Jack Carter, Justice, Retired, Sitting by Assignment
                                      MEMORANDUM OPINION
         Richard Darby pled guilty to and was convicted of theft in an amount valued at $1,500.00

or more but less than $20,000.00. See Act of May 9, 2011, 82d Leg., R.S., ch. 120, 2011 Tex.

Gen. Laws 608 (amended 2015) (current version at TEX. PENAL CODE ANN. § 31.03 (West 2015)).

Following a jury trial on the issue of punishment, Darby was sentenced to two years’ imprisonment

and ordered to pay a $10,000.00 fine. On appeal,1 Darby argues (1) that the State failed to prove

the commission of two unadjudicated sexual assault offenses beyond a reasonable doubt, (2) that

the trial court erred in admitting these unadjudicated offenses during punishment over his Rule

403 objection, and (3) that the trial court erred in admitting jailhouse recordings of a conversation

between Darby and his father discussing escape.

         Darby’s points of error are common to all of his appeals and were raised in a single,

consolidated brief. We addressed Darby’s points of error in detail in our opinion of this date in

cause number 06-15-00042-CR. For the reasons stated therein, we likewise conclude that error on

these points has not been shown in this case.

         However, we find that the trial court’s judgment requires modification. We have the

“authority to reform a judgment . . . to make the record speak the truth when the matter has been

called to [our] attention by any source.” French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App.

1992); see TEX. R. APP. P. 43.2; Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana


1
 Darby also appeals from the following convictions entered on the same date: evading arrest with a motor vehicle
(our cause number 06-15-00042-CR); aggravated robbery (our cause number 06-15-00043-CR); aggravated robbery
(our cause number 06-15-00044-CR); and aggravated robbery (our cause number 06-15-00046-CR). Darby pled
guilty to all of the charges against him, and his cases were consolidated for trial on punishment. The complete factual
background giving rise to all of Darby’s convictions is set forth in our opinion of this date in cause number 06-15-
00042-CR.

                                                          2
2009, no pet.). “Our authority to reform incorrect judgments is not dependent on the request of

any party, nor does it turn on a question of whether a party has or has not objected in trial court;

we may act sua sponte and may have a duty to do so.” Rhoten, 299 S.W.3d at 356 (citing Asberry

v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas 1991, writ ref’d); see French, 830 S.W.2d at

609.

       We note that the style of the trial court case and the State’s indictment identify the

defendant as “Richard Taylor Darby,” but that the judgment identifies “Richard Darby” as the

defendant. The evidence in this case established that the defendant’s name is Richard Taylor

Darby, III, and that his father is Richard Taylor Darby, Jr. To avoid confusion in the future, we

modify the trial court’s judgment to reflect a conviction against Richard Taylor Darby, III.

       We affirm the trial court’s judgment, as modified.




                                              Jack Carter
                                              Justice

Date Submitted:        September 29, 2015
Date Decided:          October 30, 2015

Do Not Publish




                                                 3